Citation Nr: 0738667	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  93-10 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an extension beyond the basic period of 
eligibility for a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant had active duty from January 1970 to January 
1974.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from an October 1991 
denial letter issued by of the Vocational Rehabilitation and 
Counseling (VR&C) Officer of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

In February 1997, the Board denied the veteran's claim for an 
extension of eligibility for vocational and rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.  The veteran appealed that decision 
before the United States Court of Appeals for Veteran Claims) 
(Court).  After a Joint Motion for Remand was filed by the 
parties in January 1999, the Court granted the joint motion, 
vacated the Board's February 1997 decision, and remanded the 
case to the Board.  

The Board remanded the veteran's claim in December 1999 and 
August 2001, and again denied the veteran's claim for an 
extension of eligibility for vocational and rehabilitation 
training in July 2002.  The veteran again appealed the denial 
to the Court.  Following submission of a Joint Motion for 
Remand in September 2003, the Court vacated the Board's July 
2002 decision, and remanded the case to the Board.  The Board 
remanded the case in May 2004 and in August 2006 for further 
development.


FINDINGS OF FACT

1.  The veteran submitted his claim for extension of 
vocational rehabilitation training in 1991.  

2.  There is no evidence that the veteran has been afforded 
VA neurological examination to determine the severity of his 
service-connected lumbar disability, or general medical 
examination to determine the severity of impairment due to 
disorders for which service connection is not in effect 
during the 16 years since the veteran submitted his claim for 
extension of vocational rehabilitation benefits.  

3.  The regulations governing evaluation of disabilities of 
the spine have been revised during the 16 years of the 
pendency of this appeal, and the interpretation of the 
applicable regulations changed substantially during the 
pendency of this claim.   


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, he is 
entitled to an extension of his basic period of eligibility 
for receiving vocational rehabilitation training under 
Chapter 31, Title 38, United States Code beyond the 
delimiting date of November 10, 1990, based on a serious 
employment handicap.  38 U.S.C.A. §§ 3101, 3102, 3103 (West 
1991 & Supp. 2006); 38 C.F.R. §§ 21.40, 21.42, 21.44, 21.51, 
21.52 (2007); 38 C.F.R. § Part 4 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected back 
disability had increased in severity when he sought 
additional vocational rehabilitation benefits in December 
1991, causing a severe employment handicap and rendering him 
unable to perform the employment which he had obtained at the 
conclusion of previous vocational rehabilitation benfits.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Since the 
decision below is favorable to the veteran, no further 
discussion of the VCAA is necessary.



Law and regulations governing the claim

Under current statutory provisions, a veteran is entitled to 
vocational rehabilitation under chapter 31 of title 38, 
United States Code, if the veteran has a service-connected 
disability rated at 20 percent or more and the veteran is 
determined by the Secretary to be in need of rehabilitation 
because of an employment handicap, or the veteran has a 
service-connected disability evaluated as 10 percent 
disabling and has a "serious employment handicap."  38 
U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 (2007).  The 
term "serious employment handicap" is defined as a 
significant impairment, resulting in substantial part from a 
service-connected disability rated at 10 percent or more, of 
a veteran's ability to prepare for, obtain, or retain 
employment consistent with such veteran's abilities, 
aptitudes, and interests.  38 U.S.C.A. § 3101(7).  

The Board notes that, in Davenport v. Brown, 7 Vet. App. 476 
(1995), the Court of Appeals for Veterans Claims (Court) held 
that VA requirements that a veteran's service-connected 
disability "materially contribute" to an employment handicap 
or serious employment handicap were inconsistent with 38 
U.S.C.A. § 3102.  In October 1996, Congress changed the law 
to require that a veteran's employment handicap must result 
in substantial part from a service-connected disability in 
order for the veteran to receive VA vocational rehabilitation 
benefits.  The Court's interpretation in Davenport applies 
only to claims filed between March 1995 (when Davenport was 
decided) and the date of the 1996 statutory revision.  The 
Board's 1995 Remand does not require adjudication under the 
standards of Davenport in this case.  See, e.g., Banks v. 
United States (Banks (accrual) III), 76 Fed.Cl. 686, 689-91 
(2007); Chisem v. Brown, 8 Vet. App. 374 (1995).  
Nevertheless, the Board has granted the claim on a different 
basis.

A veteran has a basic 12-year period of eligibility following 
notice that he has a service-connected disability which makes 
him eligible for vocational rehabilitation benefits to use 
the education and rehabilitation benefits to which he is 
eligible.  38 U.S.C.A. § 3103.  The veteran's 12-year period 
of eligibility expired in 1990.  

However, the basic period of eligibility of a veteran with a 
serious employment handicap may be extended, if the veteran 
was previously declared rehabilitated to the point of 
employability, if the veteran's service-connected disability 
or disabilities have worsened to the extent that he or she is 
unable to perform the duties of the occupation in which he or 
she is trained, or in a related occupation; or, the 
occupation in which the veteran was rehabilitated to the 
point of employability is not presently suitable in view of 
the veteran's current employment handicap and capabilities; 
or; the veteran has a "serious employment handicap."  38 
C.F.R. § 21.44 (2007). 

Facts and analysis

In a February 1975 rating decision, the veteran was granted 
service connection for lumbosacral strain.  A noncompensable 
evaluation was assigned for that disability.  In November 
1978, the evaluation for the veteran's low back disability 
was increased to 10 percent.  The veteran was provided notice 
of this award by letter dated November 9, 1978.  

In June 1980, the veteran was informed that VA could not 
authorize training under the Chapter 31 vocational 
rehabilitation training program unless his service-connected 
disability deteriorated to the point that he was unable to 
perform his present occupational duties.  The veteran 
underwent VA examination in July 1980.  Based on the 
examination findings, it was determined that the veteran was 
in need of vocational rehabilitation training.  The veteran 
had entered electronic technician training at the United 
Electronics Institute earlier in 1980.  By an administrative 
decision of August 1980, the veteran was retroactively 
inducted into training effective January 1980.

The veteran graduated from the United Electronics Institute 
in December 1981.  In October 1982, he reported that he was 
suitably employed with IBM, and that his position was in the 
field in which he received vocational rehabilitation 
training.  A VA document dated in April 1983 reflects notes 
to the effect that the veteran was suitably employed by IBM 
and desired no further VA rehabilitation assistance.

The veteran submitted claim forms requesting additional 
vocational rehabilitation training in June 1991 and September 
1991.  He thereafter met with a vocational rehabilitation 
counsel, and he expressed an interest in obtaining a Bachelor 
of Fine Arts degree in computer graphics at the Ringling 
School of Art and Design.  The veteran indicated that his 
interests in computer graphics developed while he was 
employed with IBM.  He further reported that his service-
connected low back disability precluded him from taking any 
position which involved heavy lifting or substantial physical 
activity.

In a report dated in October 1991, the VA counseling 
psychologist noted that the veteran's delimiting date for 
vocational rehabilitation benefits was November 10, 1990, 
even though there were 26 months and 14 days of training time 
remaining from the number of months of training authorized 
for an eligible veteran.  The records reflects that, after 
the veteran completed his Chapter 31 program and was placed 
in a "rehabilitated" status, the veteran had been employed 
as a systems engineer with IBM, where he earned an annual 
salary of $32,000.  Also noted were the veteran's desires to 
obtain financial assistance from VA during the pursuit of his 
Bachelor's degree at the Ringling School of Art and Design.  

The psychologist determined that the veteran's primary reason 
for seeking the Bachelor's degree was to enhance his career 
and advancement opportunities with IBM.  As related by the 
counselor, the veteran denied any current treatment for his 
back disability, and indicated only rare occurrences of back 
flare-ups.  The counseling psychologist determined that an 
additional period of training was not warranted, since the 
veteran's service-connected disability had not worsened and 
the occupation for which the veteran was found rehabilitated 
was not unsuitable due to his specific employment handicap 
and capabilities.  The veteran was advised of the decision 
denying his claim for further vocational rehabilitation 
benefits by letter dated later in October 1991.

The veteran submitted a notice of disagreement with the 
denial in December 1991.  In his statement, the veteran 
indicated that his present job required extensive driving, 
which irritated his back disorder and caused substantial pain 
in his legs and knees.  He complained that he suffered 
increasing back stiffness.  In his substantive appeal, 
received in February 1992, the veteran indicated that he was 
unemployed and, due to the severity of his degenerative back 
condition, was in need of a job which was less strenuous.

At a personal hearing at the RO in May 1992, the veteran 
testified that he had accepted a buy-out from IBM during a 
reduction in force so that he could return to school to 
acquire training which would qualify him for employment that 
was less stressful on his back.  He recalled that his 
position with IBM had required that he travel 300 to 600 
miles each week.  He also indicated that the extensive 
driving and moving of equipment bothered his back and legs.  
The veteran described problems with lifting, bending, 
stooping, and walking for extended distances. 

On VA examination conducted in August 1992, the veteran 
complained of pain in the lower back and legs.  He also 
indicated that pain and discomfort had become progressively 
worse over time.  There were no postural abnormalities, and 
no muscle spasm.  Ambulation was normal.  The examiner 
further noted objective evidence of pain on all movements of 
the back, with the worst pain shown on backward extension.  
Forward flexion was to 30 degrees, with pain, and all other 
motions were to 30 degrees, with pain, except extension, 
which was to 15 degrees.  The examiner suggested neurological 
examination.  No VA neurological examination reported dated 
in 1992 has been associated with the claims file or 
vocational rehabilitation and education (VR&E) file.  

The Board notes that regulations under which the veteran's 
back disability was evaluated in 1991 were revised in 2003.  
Under the current version, which is more favorable to the 
veteran in this instance, limitation of forward flexion to 30 
degrees or less warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71, Diagnostic Code (DC) 5237 (2007); compare with DC 
7295 (1991).

Based on the examination, the RO, in a rating action of 
September 1992, increased the disability evaluation for the 
veteran's lumbosacral strain to 20 percent.

The veteran pointed out, in a statement received in December 
1992, that his original training was geared toward employment 
as an electronics technician, and work in that field 
typically required extensive driving and the carrying of 
equipment.  He indicated that he was unable to perform those 
duties on a daily basis without experiencing debilitating 
pain and spasms of the back.

July 1993 MRI study revealed some minimal disc degeneration 
of L5-S1 without herniated disc.  There was, however, some 
minimal bulging.  The impression was disc degeneration of L5-
S1 with volume loss but no associated herniated disc or 
evidence of spinal stenosis.  The reports further show that 
the veteran sought treatment for back pain, on an outpatient 
basis, in 1994.

The Board's 1995 Remand indicated that, under Davenport, all 
disorders, both service-connected and nonservice-connected, 
contributing to employment impairment should be considered in 
determining whether the veteran had a serious employment 
handicap.  The Board also directed that the report of 1992 VA 
neurological examination be obtained; as noted above, that 
report is not associated with the claims file.  The Board 
directed that a vocational rehabilitation and counseling 
officer readjudicate the claim after development of the claim 
was complete.  However, the claim was reconsidered before the 
veteran was afforded VA examination.

The veteran was examined by a VA orthopedist in November 
1995, at which time the veteran complained of radiating pain, 
bilaterally.  He indicated that position changes triggered 
the pain.  He had been instructed not to lift objects 
weighing over 20 pounds.  The veteran demonstrated good 
reflexes.  The veteran could only elevate his feet for two 
seconds, with the norm being ten seconds.  The examiner 
observed that there was marked limitation on forward bending, 
to no more than 53 degrees.  Straight leg raising was 
limited.  The veteran's quadriceps and hamstrings were 
normal, as was his gait.  The diagnosis was severe lumbar 
strain.  

November 1995 radiologic examination also disclosed 
hypertrophic spurring at T10-T12 and degenerative compression 
at T11.  The Board notes that the veteran did not seek 
service connection for a disorder of the thoracic spine.  
Under regulations in effect in 1991 and 1995, the veteran, if 
granted service connection for thoracic spine disability, 
would have been entitled to a separate, compensable 
evaluation for degenerative arthritis of the thoracic spine, 
since that diagnosis was confirmed on objective radiologic 
examination and involved vertebrae above the vertebra 
adjacent to the lumbar spine (T12).  DCs 5003, 5291 (1991).  
This evidence has not been discussed in any readjudication of 
the claim for extension of vocational rehabilitation 
benefits.  

In a supplemental statement of the case dated in January 
1996, the RO advised the veteran that he could not be 
provided an additional period of training under the Chapter 
31 program, since evidence did not establish that his 
service-connected and nonservice-connected disabilities 
precluded him from performing the duties of the occupation 
for which he was rehabilitated, and that employment was not 
unsuitable in view of his employment handicap and 
capabilities.

The record includes an affidavit dated in February 1999 from 
F.H.  In this affidavit, F.H. reported that she worked with 
and supervised the veteran at IBM from 1988 to 1991.  She 
noted that the veteran was forced to terminate his employment 
with IBM due to a workforce reduction program.  F.H. reported 
that, while employed at IBM, the veteran frequently had 
problems with his low back.  She stated that, after sitting 
for longer than several minutes, the veteran had trouble 
getting out of his chair and standing up straight and 
walking.  She also noted that he had tremendous trouble 
lifting equipment and tools, and that he often had to lie on 
the floor to relieve his back ache.  With regard to the 
veteran's job performance, F.H. reported that he did his job 
well, although it was obvious he had significant back 
problems and back pain interfered with his ability to perform 
his job.

In February 1997, the Board denied the claim, and then 
Remanded the claim for further development in December 1999, 
following a January 1999 Order from the Court which vacated 
the Board's 1997 decision.  The Court's January 1999 Order, 
which referenced a Joint Motion filed by the parties, 
directed that readjudication of the claim for extension of 
vocational rehabilitation benefits be conducted by a 
counseling psychologist upon review of all pertinent 
information, including the report of 1992 VA neurological 
examination or alternate evidence of neurological 
functioning, as well as the 1995 VA orthopedic examination 
report.  

The veteran was afforded VA outpatient physical therapy 
evaluation in May 2000.  He was seen in May 2000, describing 
constant pain in the center of the lumbosacral spine and into 
the lower extremities, left more than right.  He rated the 
pain at a 5-6 on a 0-10 scale, with driving increasing the 
pain.  He described morning pain and stiffness.  The 
outpatient treatment notes note the records of prior 
radiologic examinations, including the degenerative disease 
of T10-T12 and diagnosis of probable disc derangement, lumbar 
spine. 

VA Medical Center treatment records from Bay Pines, Florida 
submitted in September 2000, show that the veteran was 
scheduled to be seen by the neurology clinic in August 1992 
but that the session was canceled by the clinic.  Thus, the 
terms of the Court's January 1999 Order required VA to obtain 
alternative evidence of the veteran's neurological 
functioning.  The Board finds that the May 2000 physical 
therapy evaluation did not comply with the Court's Order or 
the Board Remand issued subsequent to that Order.  

A veteran has a serious employment handicap if he or she has: 
(1) a neuropsychiatric service-connected disability rated at 
30 percent or more disabling; or (2) any other service-
connected disability rated at 50 percent or more disabling.  
38 C.F.R. § 21.52(c).  A serious employment handicap may 
exist when the veteran has a nonneuropsychiatric disability 
rated at 30 or 40 percent and the veteran meets other listed 
criteria.  38 C.F.R. § 21.52(d).  Although a vocational 
rehabilitation and employment officer has determined that the 
veteran did not meet the criteria specified in 38 C.F.R. 
§ 21.52, the VR&E officer did not consider whether the 
evidence supported an evaluation in excess of 20 percent for 
the veteran's service-connected disability.  Rather, the VR&E 
officer only noted that the RO had not increased the 
veteran's disability evaluation, but did not request re-
evaluation, although the veteran's disability evaluation had 
not changed for more than 10 years.  

A finding of a serious employment handicap will normally not 
be made when a veteran's service-connected disability is 
rated at less than 30 percent disabling.  38 C.F.R. § 
21.52(e).  Here, the veteran's service-connected back 
disability is rated as 20 percent disabling, but, resolving 
doubt in the veteran's favor, it appears that the disability 
could be evaluated as 40 percent disabling. 

A finding of serious employment handicap may be made when the 
evidence shows that the veteran has endured substantial 
periods of unemployment, or unstable work history, or a 
pattern of maladaptive behavior, as a result of a service- 
connected disability.  In this case, VR&E determined that the 
veteran left IBM because he wanted to return to school, but 
evidence of record favorable to the veteran, including the 
lay statement of the veteran's former supervisor at IBM, 
indicates that the veteran was no longer able to continue in 
the position to which he had been rehabilitated.  

Moreover, the Board notes that the industry into which the 
veteran was rehabilitated has changed radically since the 
veteran was initially rehabilitated in 1981, and since the 
veteran accepted a buy-out during a reduction in force in 
1991.  The current findings that the veteran does not require 
an extension of vocational rehabilitation because he has 
sufficient education and experience to compensate for his 
service-connected disability appear to be based, at least in 
part, on the additional education and experience the veteran 
obtained during the lengthy pendency of this appeal.  The 
Board cannot determine that such consideration does not 
prejudice the veteran.

While the governing statutes and regulations require that a 
veteran's service-connected disability contribute in 
substantial part to the veteran industrial impairment, but 
the regulations specify that the service-connected 
disabilities "need not be the sole or primary cause" of the 
serious employment handicap.  38 C.F.R. § 21.52(a)(3) (2007).  
While the record shows that the veteran has reported impaired 
visual acuity and a shoulder disorder, the only evidence 
which establishes the severity of those disorders is the 
veteran's report to the VR&E officer.  There is no evidence 
of VA examination or clinical review to determine whether the 
veteran has other disorders which might affect his industrial 
capability.  

In its December 1999, August 2001, and May 2004 Remands, the 
Board has pointed out that the Court Order requires that the 
appropriate VR&E employee review the entire record, which the 
Court defines as "all pertinent evidence."  The Board is 
bound by the findings contained in the Joint Motion, as 
adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 
527-8 (1997).  In the absence of VA neurologic evaluation or 
alternate clinical records, as well as objective records 
disclosing the severity of any disorders for which service 
connection is not in effect, the record does not yet include 
the pertinent information.  This claim has been pending for 
more than 16 years.  While the veteran has not been of great 
assistance in supplementing the record in the past 6 years, 
nevertheless, the lack of a complete record which will 
support appellate review without prejudice to the veteran is 
not the veteran's fault.  
Resolving reasonable doubt in the veteran's favor, the 
veteran has experienced a serious employment handicap, at 
least at some point since the veteran submitted his 1991 
claim.  Given the lengthy pendency of this claim, it is 
likely that the veteran has experienced multiple distinct 
degrees of employment handicap.  The agency of original 
jurisdiction may, when clinical records pertinent to such 
findings are obtained, consider whether different 
determinations are applicable at different periods as to 
whether the veteran was entitled to vocational rehabilitation 
at a particular time, similar to the varying levels of 
disability the Court indicated must be considered  in 
determining appropriate levels of compensation from the time 
an increased rating claim is filed until a final decision on 
that claim is made.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  The claim for extension beyond the 
basic period of eligibility for vocational rehabilitation 
must be granted.  


ORDER

Entitlement to an extension beyond the basic period of 
eligibility for a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code is granted, subject to laws and 
regulations governing the effective date of such entitlement; 
the claim is granted to this extent only.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


